



COURT OF APPEAL FOR ONTARIO

CITATION: Gefen v. Gaertner, 2019 ONCA 327

DATE: 20190424

DOCKET: M50042 & M50043 (C66016 & C66072)

van Rensburg, Benotto and Harvison Young JJ.A.

IN THE MATTER OF ELIAS GEFEN, deceased

BETWEEN

Henia Gefen in her personal capacity and
as estate trustee of the Estate of Elias Gefen

Plaintiff (Appellant)

and

Arie Gaertner,
    Miller Canfield, Paddock and Stone, LLP,
The Jewish Home for the Aged, Baycrest Hospital,
Baycrest Centre for Geriatric Care,
Yehuda Gefen and
Harry Gefen

Defendants (
Respondent)

AND BETWEEN

Harry
    Gefen

Plaintiff by Counterclaim
    (Respondent)

and

Henia
    Gefen in her personal capacity and as estate trustee
of the Estate of Elias Gefen, Harvey Gefen
, Ashley Gefen,
Dundas-Thickson Properties Ltd., 1393522 Ontario Limited
and 1585708 Ontario Limited

Defendants by Counterclaim (
Appellants
)


AND BETWEEN

Harry Gefen

Third Party Plaintiff (Respondent)

and

Harvey
    Gefen

Third Party Defendant (Appellant)

Gregory Azeff and Stephanie
    De Caria, for the moving party, Ronald Rutman, the Estate Trustee During Litigation
    of the Estate of Elias Gefen

R.B. Moldaver, Q.C., for
    Henia Gefen

Sapna Thakker, for Harvey
    Gefen

A.A. Blumenfeld, for Harry
    Gefen

Heard: March 14, 2019

On appeal from the order of Justice Michael
    A. Penny of the Superior Court of Justice dated September 26, 2018, with
    reasons reported at 2018 ONSC 5698.

COSTS ENDORSEMENT

[1]

On March 14, 2019, this appeal was quashed on motion by the Estate Trustee
    During Litigation (ETDL).

[2]

The parties have exchanged and filed written submissions as to costs.

[3]

Costs of the motion and the appeal are payable to the ETDL by the
    appellant and the respondents to the motion jointly fixed in the amount of $30,000
    inclusive of disbursements and applicable taxes.


K. van Rensburg J.A.

M.L. Benotto J.A.

A. Harvison Young J.A.


